 THE PAYMASTERCORP.123circumstances herein set forth, we believethat a separate unit ofmaintenanceemployees is appropriate in thiscase and accords withBoard poliCy.5Accordingly,we find that the followingemployees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All maintenance employees employed by the Gerber ProductsCompany at its Fort Smith, Arkansas, establishment, excludingproduction employees, office clerical employees, professional em-ployees, guards, watchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.']5Sears, Roebuck and Co.,157 NLRB 32 ;American Cyanamid Company,131 NLRB 909.VAn election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 26 within7 days after the date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election.No extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.The Paymaster CorporationandUnited Steelworkers ofAmerica,AFL-CIO.Cases 13-CA-7019 and 13-IC-10757.December 15,1966DECISION AND ORDEROn September1, 1966, Trial ExaminerMilton FF. Janus issued hisDecision in the above-entitled proceeding,finding that theRespond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.The TrialExaminer further found that the Respondent had not engaged incertain unfair labor practices alleged in the complaint and recom-mended dismissal thereof. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief, and the General Counselfiled cross-exceptions with a supporting and reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown,and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearingand finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision,the exceptions and briefs, and the entire record162 NLRB No. 24. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case, and hereby adopts the findings,,conclusions,and recom-mendations of the Trial Examiner.2[The Board adopted the Trial Examiner's Recommended Order.][The Board ordered that the election held on March 2, 1966,in Case 13-RC-10757, be vacated and set aside, and that said case beremanded to the regional Director for Region 13 to conduct a newelection when he deems that circumstances permit the free choice ofa bargaining representative.]In light of our adoption of the Trial Examiner's finding ofnumerousand substantialviolations of Section 8(a)(1) of the Act, we find that it would be merely cumulative, andtherefore is unnecessary, to pass upon the General Counsel's exceptions to the failure ofthe Trial Examiner to find certain other alleged 8(a) (1) conduct violative of the Act.The General Counsel has moved to have this case remanded to the Trial Examiner forconsolidation with another charge against the Respondent alleging the commission of addi-tional unfair labor practices. Since it is clear that remanding this proceeding would delay,rather then effectuate, the prompt enforcement of our Order, the General Counsel's motionishereby denied.TRIAL EXAMINER'S DECISION AND REPORTON OBJECTIONS TO ELECTIONThis consolidated proceeding arises out of efforts by United Steelworkers ofAmerica, AFL-CIO, herein called the Union, to organize the employees of theRespondent, herein called the Employer, or the Company. The campaign openedon August 24, 1965, and culminated in an election held March 2, 1966.The Union filed its charge in Case 13-CA-7219 on October 26, 1965. While itwas being investigated, the Union filed a petition in Case 13-RC-10757 on Novem-ber 16, 1965, for an election among the employees of the Company. On Decem-ber 15, 1965, the Regional Director issued his complaint in the unfair labor prac-ticeproceeding, alleging violations of Section 8(a)(1) through surveillance ofemployees' union activities, threats of loss of benefits, and promises of variousbenefits. Two days later, on December 17, the complaint was withdrawn upon theRegionalDirector's approval of an informal settlement agreement whereby theCompany, although not admitting the commission of any unfair labor practices,agreed to post a notice to all employees that it would not engage in certain speci-fied conduct. The notice was dated January 7, 1966, and wasposted onthe Employ-er's bulletin boards on or about that time.On January 31, 1966, the parties executed a stipulation for certification uponconsent election. On the basis of evidence presented by the Union of a lack ofcompliance with the settlement agreement, the Regional Director, on February 21,1966, notified the parties that he had withdrawn his approval of the settlement, andthereupon issued a new complaint, including both the old matter previously allegedand the new matter which had provided the basis for his revocation of thesettlement.The election was held on March 2, 1966, as scheduled. The Union lost, receiving42 votes as against 109 cast against representation, in a unit consisting of approxi-mately 171 eligible voters. The Union filed timely exceptions to conduct affectingthe election, and on March 28, the Regional Directorissued hisreport on Objec-tions, recommending that the objections be consolidated with the pending complaintproceeding since the factual issues were similar. The Board affirmed the RegionalDirector's recommendations, and on April 15, the Regional Director issued hisOrder consolidating the two cases and providing for a consolidated hearing.A hearing was thereafter held before Trial Examiner Milton H. Janus onApril 18-20, 25, and 27, 1966, at Chicago, Illinois.' All parties appeared at the'General Counsel's Exhibits 2(a) through (z) were properly offered and received inevidence. The reporter, however, erroneously placed General Counsel's Exhibits 2(b), (k).and (y) in a rejected exhibits file, apparently because he misconstrued a request of theGeneral Counsel, which I granted, to withdraw them temporarily so that they could bereproduced.I hereby orderthem insertedin the GeneralCounsel'sExhibitsfile in theirproper place. THE PAYMASTER CORP.1.25hearing andwere afforded full opportunity to participate.2 The issues are whetherthe Companyengaged inunlawful interference, restraint, and coercion, in violationof Section 8(a)(1) after, as well as before, the Regional Director's approval of thesettlement agreement, and whether it engaged in conduct during the critical periodbetween the filing of the petition and the election which warrants setting theelectionaside.Upon the entire record, including my observation of the witnesses, and uponconsideration of the briefs filed by the General Counsel and the Company, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Company is an Illinois corporation, engaged at its plant in Chicago, Illinois,in the manufacture of checkwriting machines. During 1965 the Company shippedgoods valued in excess of $250,000 directly to points outside the State of Illinois.The Company admits, and I find, that it is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, United Steelworkers of America, AFL-CIO is, and has beenat all times material herein, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe threshold question in the unfair labor practice proceeding is whether theCompany's postsettlement conduct justified the Regional Director in withdrawinghis approval of the settlement agreement of December 17, 1965.3 I answer thatquestion, for the reasons set out below, by holding that the Regional Director wasjustified in taking the action he did, because of Respondent's posting on its bulletinboards of a "second notice" at the same time that it posted the notice required bythe settlement agreement.I do not consider it necessary, therefore, to deal immediately with other allega-tionsof postsettlement violations, recognizing, however, that those allegationsinvolving conduct which occurred between December 17 and February 21 undoubt-edly led the Regional Director to conclude, as expressed in his letter of February 21,that "events subsequent to the execution of the Settlement Agreement have demon-strated that the efforts at adjustment have failed to accomplish their purpose."A. Background of the settlement agreement; the official notice and other noticesWith the start of its drive on August 24, 1965, to represent Paymaster employeesin collective bargaining, the Union began distribution of a series of handbills solicit-ing employee support. In response to the Union's demands and claims, the Companybegan to hold a series of employee meetings on plant premises and to distributeitsown literature. In October the Company granted its hourly and incentive work-ers a retroactive wage increase. Early in the campaign, it also made known to theemployees its intention to institute a pension or profit-sharing plan, and improvedhospitalization benefits, responding to the fact that these types of supplementalwage benefits were a matter of great interest and concern to the employees. Itreferred to the fact that it was studying the possibility of a pension or profit-sharingplan in five or six letters and at a number of its employee meetings between Sep-tember and November.Mr. Charles Chiakulas, a representative of the Union, entered his official apnearaiceon one of the latter days of the hearing, and Air. Benjamin Miiges, who did not enter anappearance on behalf of the Respondent but who was present daring much of the hearing,made a few remarks which have been recorded in the transcript of proceedings.sPresettlement conduct may not be used as evidence of unfair labor practices "unlessthe Respondent has failed to comply with the settlement agreement or has engaged in in-dependent unfair labor practices since the settlement."Lar-ranee Tank Corporation,94NLRB 352, 353. To the same effect.Tompkins Motor Lines, inc.,142 NLRB 1, andHermannEquipment Manufacturing Company, Inc.,156 NLRB 716. However, presettlement conductmay be used as background evidence in establishing the motive or object of a Respondentin its postsettlement conduct.Northern, California District Council of Ilodearriers andCommon Laborers of America, AFI CIO; Construction and General Laborers UnionLocalNo. 185, AFL-CIO (Joseph's LandscapingService), 154 NLRI 1354. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union filed its charge on October 26, and on December 15, theRegionalDirector issued his original complaint, alleging violation of Section 8(a)(1) throughinterrogation of employees by company supervisors, surveillance and creating theimpression of surveillance of its employees'union activities,threats of loss ofbenefits, the grant of the retroactive wage increase, the promise of a pension orprofit-sharing plan and improved hospitalization benefits, as well as other miscel-laneous violations. Two days later, upon the Regional Director's approval of thesettlement agreement, the complaint was withdrawn. On or about January 7, 1966,the Company posted the Board's official notice, pursuant to the settlement agree-ment. Among the items of the notice was the following: 4WE WILL NOT promise or grant our employees a pension and/or profit sharingplan or improved hospitalization benefits for the purpose of discouraging mem-bership in or support of the United Steelworkers of America, AFL-CIO, orany other labor organization.On the same date the Company also posted on all its bulletin boards the follow-ing communication to its employees, referred to herein as the second notice:NOTICE TO EMPLOYEESBy posting the NLRB Notice on this bulletin board, the Company does notadmit that it has been guilty of any improper conduct or that it has interferedwith your right to join any union that you choose. Furthermore,the Companyhas not been found guilty of any of the things stated in this Notice. These areonly accusations. There has been no trial and we have not had our day incourt.But, we did not ask for a trial because we did not feel that these chargeswere worth the substantial expense of a trial and possible appeals to decidethese charges brought by the Steelworkers Union.These charges against the Company are just part of the Union's propagandaeffort to get your support and your money in initiation fees, monthly dues,fines and specialassessments.As you know, the Steelworkers Union have beentrying to do this since last August. But in spite of their five-month effort, theyhaven't got your support or they would have asked for an election long ago.Oh, yes, they asked the NLRB for an election and then intentionally blockedthe holding of an election with these charges against the Company. In thecharges brought by the Steelworkers Union, they objected to your receivingthe wage increase granted last October. The Steelworkers Union also objectedto the Company promising or granting you a pension or profit-sharing planor improvements in your insurance benefits. The NLRB threw out the Union'scharges concerning the wage increase. However, the local office of the NLRBfeels that the Company cannot, in view of the fact that the Steelworkers Unionfiled a petition for an election, promise or grant a pension plan or profit-sharing plan or improved insurance benefits while the Steelworkers' electionpetition is pending. Therefore, in the NLRB's view, the Company cannot prom-iseor grant a pension or profit-sharing plan or grant any improvements inyour wages or benefits, while the Steelworkers Union election petition is pend-ing, because such things would probably be considered a bribe interfering withyour right to join the Steelworkers Union.Because of this, we have been advised that we should not discuss a pensionor profit-sharing plan or improvementin insurancewith you because of thepossibility that such discussions might be considered unfair labor practices.THE PAYMASTER CORPORATIONBy: -------- (S)--------T. B. HIRSCHBERG, JR.PresidentOn January 29, 1966, the Company removed the second notice from the bulletinboards, replacing it with the following "Notice to Paymaster Employees":Our foremen have again been instructed not to discuss with you pension orimproved insurance benefits. If you have any questions concerning thesematters, read the N.L.R.B. notice or telephone the N.L.R.B. offices.The other specific Items listed in the notice related to surveillance and creating anImpression of surveillance ; questioning employees as to their union activities, membershipor desires; threatening plant closure or loss of cafeteria and parking lot privileges; andordering or instructing employees not to sign authorization cards. THE PAYMASTER CORP.127We have removed from our bulletin boards our notice to the employeesdated January7, 1966. We reaffirmour intention to fully comply with all ofthe termsof the N.L.R.B. notice.THE PAYMASTER CORPORATIONT. B. HIRSCHBERG, JR.PresidentOn February 16, 1966, the Company posted another notice to employees, signedby President Hirschberg, in which he said that since the NLRB notice arid settle-ment agreementhad been posted there had been complaints that he and his super-visors had allegedly violated their provisions and the legal rights of the employees.The notice goes on to say that the Company denies these complaints but becauseof them he wants again to make the Company's position perfectly clear thatemployees have a right to join a union and that the Company reaffirms its intentionto comply fully with all the terms of the NLRB notice; that the Company fullyrecognizes the right of employees to join any union they desire, and that it will notinterfere in any way in order to persuade them to vote against the Union: andthat on several occasions the Union issued bulletins urging the Company to discusspensions, insurance and benefits, but that it has consistently refused to do so toavoid possible violations of the law and the NLRB notice and agreement. Thenotice also promises that no employee will be discharged, demoted, or discriminatedagainst because of his union activities, and notes that not a single employee hasbeen discharged since the start of the organizing campaign. The notice furtherstates that if any foreman has given an impression which could be construed as aviolation of the official notice or of the employees' right to join, support, or votefor the Union, it has been against his repeated orders to them and against therepeated advice of his attorneys. Finally, the notice lists 10 items which his writtenorders to the foremen required them to observe, relating to proper company con-duct with respect to the union activities of its employees.The last two notices remained posted as of the date of the hearing.The General Counsel urges that the "second notice," which was posted togetherwith the official notice, constituted sufficient justification for revoking the settlementagreement, because Respondent did not admit any guilt as a result of entering intothe settlement, stated that a trial was not resorted to only because of the expenseinvolved, and that an important part of the Union's charges had been thrown outby the Board. The General Counsel citesBangor Plastics, Inc.,156 NLRB 1165,as dispositive on this point. As a further ground for finding that the second noticejustified revocation of the settlement, the General Counsel argues that it inde-pendently violated Section 8(a)(1) because its repeated references to the Com-pany's earlier promise of a pension plan and improved hospitalization benefitsserve only to reinforce the impression it had previously sought to give, that post-ponement of these promised benefits was the fault of the Union.The Respondent argues that the posting of the second notice is not a violationof Section 8(a)(1) because the notice does no more than attempt to answer aunion handbill distributed a few days earlier which represented the settlementagreement as an admission of employer guilt, and to explain to employees its posi-tion on a pension plan, while reiterating its intention to abide by the settlementagreement. Persistentquestioning of supervisorsby employeesconcerning pensions,it isargued, led the Company to remove the second notice and to substitute for itthe notice of January 29. Finally, to counter what it calls baiting by the Union andaccusations of violations of the agreement, it posted the February 16 notice, whichitclaims to be a complete disavowal of any possible isolated unlawful conductwhich may have occurred.I am satisfied that the Company's second notice derogated from and minimizedthe effect of the official notice.5 Like the notice in theBangor Plasticscase, thesecondnotice here attempts to revive and keep fresh in the memory of the employ-ees the issues which the settlement agreement had put to rest. It does so indirectlybut nonethelesseffectively by the rhetorical device of attributing to others whattheCompany wanted remembered (its promises of supplemental wage benefits).Thus, it is the Union and the Board's Regional Office who, it is claimed, make itimpossible for the Company to carry out what the employees know the Companywould like to bestow, and the onus attached by the official notice to the Company's5 Bangor Plastics,Inc.,156 NLRB1165, andSouthernAthletic Co., Inc.,157 NLRB 1051. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDefforts to influence the election by promises of benefits is shifted to the Union andthe Regional DirectorsThe second notice remained posted on the same bulletin boards as the officialnotice for about 3 weeks. For at least that period of time the effect of the officialnotice was vitiated, and the remedial action which the Company had bound itselfto take, was to that extent dissipated.? The flurry of additional notices did not, inmy opinion, undo the damage caused by the second notice. That of January 29,referring all inquirers to the official notice or to the Regional Director, in itselfindicates what the Company could have done on January 7, if its sole concern hadbeen to fend off employees who wanted to know what the Company was going todo about pensions. The notice of February 16, which Respondent claims to be acomplete disavowal of any isolated unlawful conduct which may have occurredafter January 7, also does not cure the violation of the settlement argeement inthe posting of the second notice. Remedial action, imposed by the Board, is in myopinion now necessary to overcome the effects of Respondent's failure to complywith the settlement agreement. I also find that the second notice implied that actionon a pension or profit-sharing plan had been delayed only by the Union's obstruc-tive tactics, and that the antecedent promises of supplement wage benefits werestilleffective. I conclude that this constitutes an independent violation of Section8(a)(1)8B. Other alleged violationsThe complaint can be considered, for the sake of convenience, by treatingseparately those allegations based on occurrences before, and after, the settlementagreement, or in terms of dates, from late August to mid-October 1965, and fromlateDecember 1965 through March 2, 1966, the date of the election, with onepostelection allegation,. The conduct alleged to be objectionable for purposes of theelection proceeding is the same as that alleged to be in violation of Section 8(a)(1),occurring between late December and March 2, all of which is within the criticalperiod.C. Before the settlement agreement1.Surveillance and creating the impression of surveillance(a)On August 30, 1965, shortly before the end of the workday at Paymaster,Robert Christensen and another representative of the Steelworkers prepared for aleaflet distribution by stationing themselves on Winnemac Avenue, a public streeton which the plant fronted. As employees emerged, they were offered these leaflets.Mr. Hirschberg, the president of the Company, left the plant, accepted one of theleaflets, then crossedWinnemac Avenue and proceeded to watch further distribu-tionwhile partially concealed by another building. Several employees toldChristensen of Hirschberg's presence. Hirschberg continued to observe for 20 or30 minutes, occasionally shifting his position as the union representatives movedtheirs.Christensen's testimony on these events was not refuted.(b)Christensen also testified, without refutation, that on later visits to the plant,on September 14 and 20, during leaflet distributions, he observed George Williams,the plant superintendent, standing in the corridor of the plant which leads to itsmain exit, watching employees as they accepted his leaflets. A number of employeestold Christensen about Williams' presence.6 InN.L.R.B. v. Teamsters and Chauffeurs Union, Local 627 International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Yelpers of America, -1FL-CIO,241 Fad 428(C.A. 7), the second notice which the court found not to be contemptuous of its decree.stated as in this case, that the Respondent did not agree it had violated the Act, and thatit had agreed to the settlement in order to forestall further litigation. Beyond that, how-ever, the second notice said only that the settlement agreement reserved to the RespondentUnion all its legal rights, including its right to strike and picket. There was thus nothingin that notice, unlike the second notice here, to diminish the force and effect of the officialnotice.°"We think the settlement agreement clearly manifests an administrative determinationby the Board that some remedial action is necessary to safeguard the public interests in-tended to be protected by the [Act]. It is equally clear that the settlement agreementrepresents an agreement by [Respondent] to undertake promptly the remedial action setout in the agreement rather than be put to the trouble and expense of litigation. . . .Poole Foundry and Machine Company v. N.L.It.B.,192 F.2d 740, 743 (C.A. 4).8 SeeAmerican. Paper S- Supply Company,159 NLRB 1243, andMcCormick LongmeadoieStone Co., Inc.,158 NLRB 1237. THE PAYMASTER CORP.129I find that by their actions described above, Hirschberg and Williams deliberatelyand actively engaged in surveillance of the leaflet distributions undertaken by theUnion, and were thus in a position to observe and note the response of theemployees in accepting or refusing the leaflets. Their presence could reasonably beexpected to have an intimidating effect on the employees, and I find that violationsof Section 8(a)(1) have been proved here.(c)The Union's first general meeting for Paymaster employees was held onSeptember 9, shortly after 4 p.m. at a rented meeting hall located on Clark Streetnear Winnemac Avenue about three or four blocks from the plant. Clark Street isa major business thoroughfare in Chicago. George Eger, a Paymaster employee atthat time, testified that he left the meeting about 6:30 p.m. and returned 15 minuteslater.By then the only people left at the meeting had were two union organizersand three employees who themselves left a few minutes thereafter. As Eger stoodtalking to the organizers in a gangway alongside the hall, he noticed Williams, theplant superintendent, and Vetrovec, a foreman, walking together on the otherside of Clark Street, engaged in conversation. At that moment, Williams shookhis fist. They then crossed Clark Street, stopped briefly at a tavern on the corner,recrossed the street and entered another tavern. Williams, who testified on othermatters,was not asked about this incident, and Vetrovec was not called as awitness.Despite the lack of any explanation by Respondent for the presence of twosupervisors on Clark Street across from the meeting hall, I find that the GeneralCounsel has not established that it was their intention to keep the meeting undersurveillance or to create that impression. The meeting was already over whenWilliams and Vetrovec appeared on the scene, and all the employees but Eger hadalready left. They did not stop to watch the hall, and their crossings of ClarkStreet did not bring them in front of it. Unless I were to speculate that they hadbeen walking back and forth along Clark Street while the meeting was in progress,their presence at the exact moment Eger happened to see them, seems to me to bequite fortuitous and unplanned. Nor does the fact that Hirschberg told Eger thenext day that he knew how many employees had been at the meeting, necessarilyestablish that he got the information from these supervisors, since there is no evi-dence that they had been near the hall when employees were entering or leaving.(d) The next morning, Supervisor Georgen had a conversation with Eger inwhich he suggested that Eger should talk to Hirschberg about what the employeeswanted. Georgen had introduced the subject by saying to Eger that he understoodthere had been a union meeting the night before. The General Counsel argues thathe thereby conveyed the impression that the Respondent had had the meeting undersurveillance. I do not think so. The Union was actively building up employee sup-port for its cause through leaflets which were being openly distributed in front ofthe plant. The meeting held the night before was its first general employee meeting.I assume, in these circumstances that the Union had widely publicized the holdingof the meeting, and that Georgen could have learned of it in any number of inno-cent ways. His statement that he understood the meeting had been held does notserve to create the impression that he had gained his knowledge by putting themeeting under surveillance, or by keeping employees under surveillance. A morereasonable inference would be that he had merely kept his eyes and ears open towhat the Union was openly proclaiming. I find no violation in Georgen's remarktoEger that he understood there had been a union meeting the night before.9(e)After this conversation with Georgen on September 10, Eger was called tothe office of the personnel manager. That afternoon he attended another meetingwith company supervisors which Hirschberg participated in through the officeintercom system. During this conversation, Hirschberg's disembodied voice askedEger how the meeting had gone the evening before. He also said that he hadobserved the meeting and that there had been 15 employees in attendance. UnlikeGeorgen's remark which could have been based on information easily and prop-erly acquired, Hirschberg's open acknowledgement that he had observed the meet-ing (whether or not he had in fact done so), and his specific reference to theoThe complaint did not allege thisincidentas a violation, nor was the complaint amendedat the hearing toincludeit.Eger's testimony was not refuted, as Georgen was not calledas a witness, so that in asensethe incident was the subject of litigation. I would have aseriousdoubt, however, that the Respondent had been adequately put on notice that theincidentwas to be litigated,if I were inclinedto find Georgen's remark as creating an im-pression of surveillance.264-047-67-vol. 162-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of employees present (although itwas in fact incorrect)would obviouslyserve to convince Eger that the Respondent was aware of the employees' activitieson behalf of the Union. Employee Hollars alsotestifiedthat onat least two occa-sions, inspeakingatmeetingsof the employees in the plant, Hirschberg gave theexact number of employees who had attended union meetings.I find that Hirschberg's remarks conveyed the impression to Eger and to otheremployees that Respondent had the Union's meetings under surveillance.2. Interrogationof employees(a) In their conversation the morning after the firstunion meeting,Georgentold Eger that "they" would like to have someone talk to Hirschberg to tell himwhat the employees wanted, but that he could not ask him to do so. Later thatmorning, Georgen took him to see Gross, the personnel manager, and Williams,the plant superintendent. In response to their questions, Eger told them the employ-ees wanted a pension plan and better seniority and insurance plans. That afternoon,Eger was again summoned to an executive office, and it was then that Hirschbergspoke to him over the intercom. Hirschberg asked him what he wanted, what hehad found out from talking to the employees about what they wanted,and alsoasked him the name of the union committeeman who, Eger said, had told him totellHirschberg to go to hell because he had already been waiting 15 years for apension plan.I find that these inquiries by Hirschberg, Gross, and Williams as to whatEger andthe employees wanted had as their purpose discovering the reasons why the employ-eesmight be interested in union representation. As later events show, the informa-tion thus obtained was then used as the basis for promising to the employees thebenefits they were seeking. Interrogation for such a purpose is a violation of Section8(a) (1), since it tends to inhibit employees from engaging further in concertedor union activities.(b) LeRoy Holm, a toolroom employee, testified that on September 10, themorning after the first union meeting, which he had attended, his supervisor, TonyDoczekalski, known as Tony Doc, asked him if he was a union steward. Later thatmorning, Doc asked him if he had signed a union card. Doc was called as a wit-ness for the Respondent but was not asked about this incident, and Holm's testi-mony is therefore unrefuted. I find that Doc's interrogation of Holm would reason-ably tend to coerce Holm and other employees, and that it violated Section8(a) (1).(c) In September or October, John Weber, a machine operator, was havingsome unexplained problems with his work. Weber has difficulty understanding andexpressing himself in English. Weber had written a letter about his problems whichhe wanted the president of the Company to read personally, and went to ForemanCervak for advice. Cervak obliged him by taking him to Hirschberg's apartmentduring working hours for a personal interview. This seems like a rather unusualway of handling a production employee's grievance, but it is explainable in view ofthe Company's belief that its channels of communication with its employees neededto be reopened. During their conversation, Hirschberg asked Weber if he had signeda union card. I find this to be a violation of Section 8(a)(1).(d) Employee Hollars was one of the three or four most prominent unionadherents in the plant. Sometime in September, Foreman Cervak asked Hollarsifhe was going to the big union banquet and when it was to be. Hollars answeredby asking Cervak if his stool pigeons had not told him, and that when he wantedhim to know he would tell him. Cervak's inquiry seems to me to be heavyhandedsarcasm and needling of a prounion adherent rather than coercive interrogation. Ifind no violation in this inquiry.3.Threats(a)During the 2-hour conversation between Hirschberg and Eger over the inter-com on September 10, Hirschberg told him a number of times that he would closethe doors of the plant if the Union were brought in, and told him to tell the otheremployees what he had said. Hirschberg also told Eger that he could take awaytheir cafeteria and their parking lot privileges. After Hirschberg signed off, Williamsturned to Eger and told him that Hirschberg had meant what he said about closingthe plant. Eger then asked Williams if he should tell the boys what Hirschberg hadsaid, butWilliams and the other officials with him then decided that it would bebetter if Eger did not repeat the threat. Eger, as a matter of fact, did tell a numberof employees the substance of his conversation with Hirschberg. I find that Hirsch- THE PAYMASTER CORP.131berg's threats to close the plant and to withdraw the cafeteria and parking lotprivileges from the employees if the Union came in, and Williams' assurance thatHirschberg was serious about it, are violations of Section 8(a)(1).(b)When Foreman Cervak asked Hollars, as described above, if he was goingto the big union banquet, he also said to him, "You guys are trying to put the Com-pany out of business." I consider Cervak's remark to mean that he considered theUnion's demands excessive, and that the Company would have trouble meetingthem, rather than that the Company was threatening to close down because of theUnion. I do not find Cervak's remark violative of the Act.4.Promises and grants of benefitsThe complaint alleges that on various dates in September and October Respond-ent promised and granted a wage increase, and promised a pension or profit-sharingplan and improved hospitalization benefits in order to induce its employees torefrain from becoming members of the Union or to give it their assistance orsupport.(a)On October 15, 1965, the Company announced that it was granting wageincreases of 7 and 10 cents an hour to its incentive and hourly rated employees,respectively,effectiveOctober 18, and retroactive to September 9. The firstannouncement of its intention to do so had been made to the employees on Sep-tember 9 at an employee meeting, and was repeated in various letters to them inSeptember and October. Respondent argues that a wage increase had been contem-plated before the Union began its organizing campaign, but that the death of itsvice president for manufacturing, Dienstag, in July 1965, had forced a postpone-ment until Hirschberg, the president, could familiarize himself with the productionend of the business. Hirschberg had previously devoted almost all of his time tosales, being away from the plant a good part of the time. Respondent also pointsout that the increases granted in October 1965, were in the same amounts as theprevious wage increases which had been granted in August 1964.Gross, the personnel manager, testified that on the basis of a comparison of theCompany's wage rates with those of firms having similar metal working operations,prepared by the National Metal Trades Association, he had reported to DienstaginApril 1965, that the Company was somewhat below the average NMTA rates. Hemet again with Dienstag on May 1, when Dienstag told him he would have to post-pone consideration of a wage increase until later because he was busy with otherthings.Gross did not bring the matter up again before Dienstag's sudden death inJuly. Early in August, according to Gross, he took up the matter of a wage increasewithWilliams, who had assumed some of Dienstag's responsibilities, but not thatof wage determination. On August 20, Gross met with Hirschberg and Williams,and then recommended 7 and 10-cent wage increases. Hirschberg did not thencommit himself either as to the amounts or the date for the increase. About a weeklater, and shortly after the Union's first public appearance at the plant, Gross,Hirschberg, and Williams met again, and again Hirschberg refused to commit him-self definitely. The first announcement that the Company was even contemplatinga wage increase was made on September 9, by Hirschberg at the first of the employ-ees'meetings which were called in response to the Union's campaign.Although the Company had used the NMTA survey of wage rates in the past todecide where it stood in its industry with regard to labor rates, it had never fol-lowed these surveys in any precise or predictable fashion. Of the two previous raisesgranted, that of March 1962 had been announced even before an evaluation of thethen current NMTA survey, and that given in August 1964, had been announcedsome 4 months after the survey was received. In 1965, the survey was received inApril, yet no firm commitment even to grant an increase was decided on until afterunion activity had begun. Light is shed on Respondent's motivationin its wageincrease policy by the fact that the two previousannouncements, in March 1962 andAugust 1964, as well as the October 1965 announcement, were all made duringattempts by various unions to organize the Company's employees.This is not, therefore, a case in which an employer follows a regular and recur-rent policy of evaluating the need for an increase, and pursuant to such policy,announces or puts it into effect coincidentally with the start of union activities."',Here, on the contrary, it was the fact of a new organizing campaign which, I find,10 SeeSheboygan Sausage Company, Inc.,156 NLRB 1490, andT11fT Trailer Ferry, Inc.,152 NLRB 1495. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDprompted the Company to push ahead vigorously in September on a matter thathad been simmering quietly for at least 4 months, and to seek to extract maximumadvantage from its decision by promising over the course of some weeks to raisewages and, as the campaign progressed, to grant the increases retroactively, con-trary to all past practice.(b)The same considerations are also present with regard to the promise of apension plan and of improved hospitalization benefits. According to Gross, he hadmentioned these subjects to Dienstag as something in which the employees wereinterested, and which the Company should think about. If Dienstag thought aboutthem before his death, he certainly initiated no action or study which might indicatethat the Company had decided to go forward with these projects. Not until Sep-tember, when the Company began seriously to interest itself in what its employeeswere concerned about, did it for the first time mention that these benefits too werein the works and would be granted. Thereafter, pensions and improved hospitalbenefits were repeatedly promised in the employee meetings and in the literaturedistributed to the employees.Admittedly, a pension system is a complicated matter which cannot be formulatedand effectuated without a great deal of planning, yet the timing of the Company'sannouncement that it was now studying the institution of a pension system, and itsrepeated pledges that the plan would become effective soon, were all, in my opin-ion, put forward to convince employees that they could obtain a pension plan with-out union representation.I find that the promise and the grant of the wage increase in October, and thepromise of a pension or profit-sharing plan and improved hospitalization benefitsin September and October were made in order to interfere with the Union's orga-nizing campaign, in violation of Section 8(a)(1)."5.Demeaning and denigrating the UnionEmployee Anna Beauprey testified that she and a group of about 35 other womenemployees were called to a meeting in Williams' office sometime late in 1965. Wil-liams said he wanted to know what the Company could do for the employees. Thewomen named some of the things they were interested in, and Williams then calledHirschberg on the intercom to tell him about the meeting then in progress. Hirsch-berg came on and told the women that he was working on a profit-sharing planand would let them know further in 30 days. The conference went on for almost 2hours, until after the scheduled time for lunch. Williams then asked Hirschberg ifthey shouldn't break for lunch, and Hirschberg answered with a vulgar, offensiveremark about the women, repeated it and then said, "To hell with the Union."That afternoon, the women who had heard Hirschberg's unfortunate remark wererecalled to the office and, again over the intercom, Hirschberg said that he hadbeen kidding and asked them if they could not take a joke. Beauprey testified thatall through the morning conference, Hirschberg's speech sounded slurred, andalthough she had not seen him, it was her impression that he was drunk.I agree with the General Counsel that the interrogation of the women as to whatthey wanted, and the promises of increased benefits made by Hirschberg, were partof the Company's plan to impress on them that the employees would now be ableto obtain what they wanted without union representation and, as such, constitutesadditional and cumulative violations of unlawful interrogation and promises ofbenefits in violation of Section 8(a)(1).The General Counsel, however, urges that Hirschberg's offensive remark shouldalso be found to be an independent violation of Section 8(a)(1) because itdegrades the concept of union representation. I do not doubt that under somecircumstances, holding a union or its representatives up to ridicule or scorn wouldtend to interfere with the free exercise of employees' rights to engage in unionactivities.Nevertheless, in the arena of conflict over organizational rights, eveninsensitivity to prevailing standards of decorum must be tolerated in order to allowfull scope for the presentation of views and arguments, rational or irrational, solong as they are not an interference, restraint, or coercion of Section 7 rights.Hirschberg's remark was degrading to the women employees (and to himself) butits connection with their union activities was, in my opinion, too remote and slightto warrant a conclusion that the concept of unionism itself was being degraded. Ishall recommend dismissal of this allegation of the complaint.11 Scott's,Inc.,159 NLRB 1795. See alsoN.L.R.B. v.ExchangeParts Co.,375 U.S. 405. THE PAYMASTER CORP.133D. Alleged violations after the settlement agreement1.The meeting of January 5Sometime during the first week of January 1966, most probably on January 5,Respondent held one of its series of employee meetings in the cafeteria. Occur-rences at the meeting giving rise to allegations of Section 8(a)(1) violations aredescribed below as a composite of the testimony of a number of witnesses for theGeneral Counsel and the Respondent. In general, what happened at the meetingisnot in dispute, although there are differences in the testimony which raise issuesas to how the various incidents are to be characterized.There were four employees who were regarded by the Company as the leadersin the plant for the union campaign: Richard Munizza, Eugene Freeman, ClydeHollars, and Marian Grathause.The meeting began, after supervisors had passed out some literature, withHirschberg making some general remarks. He was apparently prepared to read astatement, received in evidence as General Counsel's Exhibit 2(j), when he noticedMunizza, who was seated with Freeman and Hollars near the podium. Hirschbergthen asked Munizza to come up and read the mimeographed statement.12 There issome disagreement among the witnesses as to the tone of the request-whether itwas peremptory, friendly, hostile, or devoid of emotional overtones. It makes nodifference, in my opinion, what Hirschberg's tone was, because I am satisfied thatMunizza, like any employee confronted at a public meeting with a request by thepresident of his employer to do something, could not afford to weigh the possibleconsequences of a refusal. Munizza did what he was told to do-he read to hisfellow employees an antiunion speech prepared by his employer. It is a fair sum-mary of the contents of the speech to note that in its two pages, it accuses theUnion of four separate lies. Munizza rushed through the reading, and as he finishedithe added his own personal peroration, "This is a lot of baloney-sign up."The reading and Munizza's final comment were greeted with mixed applauseand booing. Hirschberg said to him, "How would you like to go to jail," or "Iwill put you in jail for that," angrily, according to the General Counsel's wit-nesses, or laughingly,according to one of the Respondent'switnesses.Hirschbergthen turned to Freeman, one of those who had been sitting with Munizza, andtold him to come up and tell the employes why he thought they should vote forthe Union. Freeman did so and started on a prounion speech when he was inter-rupted by one of the women employees who screamed that he was for the Uniononly because he slept on the job. This caused a fresh disturbance, which continueduntilHirschberg rapped for order,saying "this is a free country, let the manspeak."Freeman then continued with his speech. There were some exchangesbetween Hirschberg and Freeman about a union official who was then in jailbecause of the New York transit strike, which of them was more willing to fight inViet Nam, and other side issues. I mention these only to indicate what seems tohave been the level of the discussion, and as a prelude to one further remark ofHirschberg to the employees that it was these "nuts," referring to Freeman andMunizza, who were preventing the Company from giving its employees a pensionplan.13Based on the foregoing events, the complaint alleges that Respondent violatedSection 8(a)(1), by (a) ordering Munizza to read the antiunion notice; (b)threatening employees with court action or jail; and (c) demeaning and denigratingthe Union in referring to its leaders in derogatory manner.(a) I find that Hirschberg's effective order to Munizza that he read an anti-union statement violated Section 8(a)(1). It forced Munizza to act contrary to hisown convictions, and would thus tend to impress on employees the power andwillingness of the Respondent to intimidate employees who favored the Union.To require an employee to assume or assert a position favored by his employer19I do not credit Marlene Ilarbeck's testimony that Munizza volunteered to read thestatement after Hirschberg asked if anyone wanted to do so. Her story is contrary to thatof all the other witnesses, Including that of Rosella Gold, asecretary of the executiveofficers.who was present on or near the podium.13This is based on Freeman's credited testimony.Gratbause testified that Hirschberg hadreferred to the prounion leaders at the plant as "nuts" at a different employeemeetingshortly before the election. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly tends to inhibit employees from acting, in union matters,'in accordancewith their own desires.14(b)Considering the circumstances under which Hirschberg said he could putMunizza in jail or take him to court, I—cannot agree with the General Counselthat the Act has been violated. The remark does not strike me as being a con-sidered statement, but rather as an off-the-cuff remark, typical of Hirschberg'spropensity for outlandish observations. Considering the relatively knowledgeableaudience to which it was addressed,and the personality of the speaker,I do notbelieve it could reasonably tend to intimidate the employees.15(c)According to Freeman, Hirschberg refereed to the informal union com-mittee as "nuts" at the January 5, meeting, and according to Grathause, he usedthe same term at a later meeting.Some of the Company's antiunion literaturealso referredto these four employees as the "Chosen Few" or the "Chosen Four,"statingthat they would be the union stewards or officers if the plant becameunionized. The General Counsel urges a finding that these are terms which ridiculeand deride the employees referred to, for participating in protected activities. With-out condoning the use of derision or vilification as an argument for or againstunionism, I note that there was in the use of these terms no imputation ofcriminal, dishonest, or immoral conduct. At most they question the competenceor intelligence of prominent union adherents,or imply that they are self-chosenand motivated by a desire for esteem. I cannot find that Hirschberg's remarks setout above have a coercive or intimidating effect.16 I shall recommend dismissal oftheseallegations.2.The proposed transfer of MunizzaMunizza's job as a materials handler was to supply parts to production employ-ees invarious departments, and to remove them as they were finished. A number ofthe workers whom he served were women, and among them were some who hadtaken to wearing "Vote No" badges. This had understandably led to some conversa-tion between these women and Munizza, who was an open and strong union adher-ent.My recital of what occurred late in January with regard to a proposed transferofMunizza to another job is based on the testimony of Munizza and Cervak, theproduction control manager. There are some factual discrepancies in' their testi-mony, and omissions by one which are filled in by the other, but on the whole theirstories are essentially the same.On Friday, January 28, Munizza had gone to the Board offices as part of a uniongroup to meet with Respondent's agents about arranging a stipulated election. Mun-izza testified that shortly after he returned'to work the next morning he met Cervak,apparently by chance, at the first floor plant office. Cervak told him that he had acomplaint from one of the operators that Munizza had refused to serve her withparts.Munizza said he did not knows what Cervak was talking about, and Cervaksaid he did know. Munizza then went back to work. According to Cervak, he toldMunizza that he had a report from a leadman that Munizza had refused to serveGloria Lampros, and that Munizza had told him he had kiddingly said to the lead-man that he would not serve Gloria unless she took her badge off.17 Cervak testi-fied that he had spoken to Lampros who said that Munizza had told her the samething, but that she did not want to make trouble for anyone. Nothing further hap-penedthat day.The following Monday, January 31, Lampros signed a statement based on thecomplaint she had made to the leadman.18 About an hour after Munizza startedwork that morning, Cervak called him to the plant office, said he had several com-plaints about him and even had a signed statement. Munizza said he wanted a wit-14 The Employer's action here is closely comparable to that in which an employer requiresemployees to support his own position by wearing badgesGuy's Foods, Inc,158 NLRB936, andUnited Butchers A hbatoir, Inc,123 NLRB 946, 94815Cf.Nsskayuna Consumers Cooperative, Inc ,155 NLRB 170 (Rosenblum-Pizzo incident)16 Cf.TheRoseCompany,154 NLRB 228 (the Bond handbilling incident), andDairylee,Inc,149 NLRB 829, 83614Munizza admitted to having asked Gloria Lampros that day where the badge waswhich she had been wearing before1BLampros' statement (Respondent's Exhibit 14) although dated February 1, was innot accept her signed statement as evidence that Munizza had in fact told her he wouldserve her only if she removed her badge It is unnecessary to decide exactly what 11lunizzahad told her. It is enough that Lampros' complaint became the basis for Cervak's action THE PAYMASTER CORP.135ness called in if Cervak was going to continue his questioning, but Cervak sug-gested that the two of them go the cafeteria to talk about the matter. There, Cervakrepeated that there were complaints about how Munizza was servicing operators,and he offered him a job in the Rebuilt Department where he said he needed areplacement. They talked in the cafeteria for about an hour, and Munizza asked fortime to think about accepting the proposed transfer. Cervak insisted though thatthey go to the personnel office where Gross, the personnel manager, joined Cervakin urging Munizza to take the new job. At one point, according to Munizza's testi-mony which I credit, Cervak told him he was refusing to work and could possiblybe dismissed for it. Munizza said he was very upset and did not want to talk anymore about it. Cervak told him to go to the dispensary to lie down. He did so untilnoon when Cervak told him to take the rest of the day off. When Munizza returnedto work (either the next day according to Cervak, or the day after that, accordingtoMunizza), Cervak told him to return to his own job, and nothing further wasever said about the transfer.Munizza expressed his feeling to Cervak that the transfer was being offered tohim because of his union activity, and that the new job was less desirable than theone he had.19 Cervak denied that had anything to do with the transfer, pointing outthat he could still use his rest periods and lunch time to solicit for the Union, butthat it was the recent complaints about his work and the need for a replacement inthe Rebuilt Department which prompted him to offer Munizza the transfer.Although it seems to me that Cervak had blown up Lampros' complaint beyonditsproper proportions, I am not wholly satisfied that the General Counsel has sus-tained his burden of establishing that the reasonable effect of the proposed transferwas to intimidate or coerce Munizza or other employees in the exercise of theirstatutory rights.Munizza was openly carrying on work for the Union in his freetime, and Cervak had told him that he could continue to do so even if he trans-ferred. There had been complaints about Munizza the past month, and it may quiteproperly have seemed to Cervak that the fewer opportunities Munizza had to getinto arguments during work periods with the people he was serving, the better itwould be. I shall recommend dismissal of this allegation of the complaint.3.Munizza's altercation with Hall and its aftermathA few days after Munizza's proposed transfer was dropped, Munizza andemployee Don Hall engaged in a short altercation in the men's locker room. Itresulted from Hall's indignation over the fact that Munizza had left some unionliterature on his wife's workbench. The altercation occurred about 2:30 p.m. duringa work break, in the presence of a few employees. Some blows were struck, butinjuries on both sides were minor. It quickly came to the attention of management,and within the next half hour, Munizza and Hall were summoned to the personnelofficewhere Hirschberg, Cervak, Williams, and two secretaries were gathered. IcreditMunizza's unrefuted testimony that Hirschberg during the next few minutes,said to him, "Look me right in the eyes, you s.o.b.; that Hirschberg asked Hall whothe biggest troublemaker around there was, and that Hall answered, on cue, that itwas Rich (Munizza); that Hirschberg repeated the expletive a few more times; thathe told Munizza that even if the Union got in, he was not going to get any placearound there; that he ought to fire him but would not because he believed in livingand letting live; and that he would clear out the cafeteria and beat theoutofMunizza." Hirschberg then told Cervak to escort Munizza out of the room, andCervak sent him home for the rest of the day. Hall was permitted to return to work.Later that afternoon, Hirschberg came into the punch-press department andaddressed himself to a group of employees there, looking directly at Freeman, aunion supporter, who had witnessed the locker room fight. Hirschberg referred tothe fight, saying "That s.o.b. Munizza attacked a man in the locker room today, andI am going to fire that s.o.b." He also said he would move out the tables in the cafe-teria, bring in some boxing gloves and "beat theout of Munizza," and thenasked Freeman if he wanted to fight with him in the parking lot.The complaint alleges, on the basis of these facts, that Respondent, throughHirschberg, threatened known prounion employees with discharge and physicalassault because of their support of, and assistance to, the Union.10The new job has a lower maximum rate than btunizza's job, but he would not havehad to take a cut in pay. The new job did offer a possibility for advancement which wouldhave given Munizza a higher rate than he was presently getting. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that these allegations have been sustained. Hirschberg did say to Munizzathat he ought to fire him, and to Freeman that he was going to fire Munizza. Eventhough Hirschberg also added to Munizza that he wouldn't fire him, the first partof his statement still carries its own sting. Munizza was made to understand that hedeserved to be discharged, had escaped it this time, but that on another occasion hemight not be as lucky. Hirschberg also offered to fight Munizza and Freeman, andhowever close to the ludicrous these threats may seem, it is reasonably evident thatemployees are intimidated by threats of physical violence made by supervisors evenifthey suspect that the threats need not be taken seriously. I find no merit inRespondent's argument that Freeman had no reason to believe that Hirschberg'sremarks to him were inspired by his and Munizza's known sympathies for theUnion, since the locker room incident which had generated Hirschberg's remarks,had started over Munizza's distribution of union literature.4.Offer to assist toolroom employees to obtain other representationOn January 19, 1966, the seven or eight toolroom employees assembled in asmall cubicle used by their foreman, Tony Doc, to hear Hirschberg who wasaccompanied by Williams, the plant manager. The meeting lasted 15 or 20 minutesand was devoted mainly to toolroom practices and possible improvements. Hirsch-berg then made a few remarks about the pending issue of representation by theSteelworkers. The four witnesses who testified on this matter were Superson andHolm, toolroom employees who were called by the General Counsel, and Williamsand Attaway, then a toolroom employee but now a nonsupervisory leadman, whowere called by the Respondent. Paragraph 20 of the complaint alleges that Hirsch-berg offered to assist the toolroom employees to obtain representation by a unionother than the Steelworkers.All four witnesses agreed, in effect, that Hirschberg said some of the toolroomemployees felt that as skilled craftsmen the Steelworkers could not represent themproperly, and that if they did not want the Steelworkers to represent them theyshould get on the Paymaster's side and help defeat it; and that after the electionwas over, if they still felt they needed representation, they could have another union,or (in a different version) that they would talk about it then. Only Holm's testi-mony goes beyond this. On direct examination, he testified that Hirschberg addedthat if the Steelworkers were defeated, and they still wanted union representation,he would help them get another union of their own choice. On cross and on redirectexamination, Holm was again asked three times what Hirschberg had said. Twicehe reiterated his testimony on direct, and once he failed to add the significantphrase about Hirschberg's offer of assistance in obtaining another union to representthem.If it were necessary to decide whether Holm's recollection of Hirschberg's remarksismore exact than that of Superson, Williams, and Attaway, I would credit Holm,but in my opinion, even if Hirschberg said he would help the toolroom employeesget another union if the Steelworkers were defeated, there is no violation here.Hirschberg was presenting the alternatives available to the toolroom employees:ifthey wanted the Steelworkers, they could vote for it; if they thought that itcould not represent them satisfactorily, they should vote against it; and if theyvoted against the Steelworkers but still wanted representation, he would assistthem.Hirschberg did not say, nor intimate to them, what form his assistancewould take, and I refuse to speculate that Hirschberg meant, or that the employ-ees could reasonably understand him to mean, that he would recognize anotherunion as their representative without more. His "assistance" could legally encom-pass only such matters as voluntary recognition on a showing of cards signed bya majority of the toolroom employees, or on agreeing to an election whenever itmight appropriately be held. His offer of assistance then was merely the equivalentof saying that he would place no obstacles in the way of the toolroom employeesif they decided that they wanted representation by another union. But that is onlywhat Respondent would be obligated to do under the Act, and I cannot construeitas a promise to take such illegal steps as extending recognition to a minorityunion, or to a union for an inappropriate unit.5.Promises and reminders of benefits(a)Marian Grathause went to theBoard offices onFriday, January 28, as partof the unioncontingent engaged in arrangingfor the stipulatedelection.The fol- THE PAYMASTER CORP.137lowingMonday, the Company posted a notice (General Counsel's Exhibit 2(p))inwhich it claimed that an election had been finally agreed upon despite theUnion's stalling tactics.Grathause's testimony on what followed is uncontradicted and is credited. Shewas indignant because she considered the notice to be unfair and asked her fore-man, Vetrovec, for an opportunity to discuss it with Williams, the plant superin-tendent. The next afternoon Vetrovec accompanied her to an office where Hirsch-berg and a secretary were waiting. Hirschberg explained that Williams was verybusy, and that he was taking care of all complaints and union problems. She andHirschberg spoke for over an hour on a number of things, including the pendingcampaign and election. Hirschberg asked her why she and the other employeeswere in favor of the Union, and her response was that the Company was offeringa pension plan only because of the Union. Hirschberg said that all the Unionwanted was their money, but that he had given them a raise which the Union didnot want them to have, and was working on a pension plan, and after the electionwas decided one way or the other, if the Union was defeated, the employees wouldreceive everything he had promised in 3 to 6 months.I find that Hirschberg's reminder of the raise, the alleged union opposition to itsgrant, and his promise that a pension plan would be effectuated after the electionwould reasonably tend to impress Grathause that union representation was unnec-essary and that it would hinder the grant of future benefits. As such, it was inviolationof Section 8(a)(1).(b) I permitted the amendment of paragraph 12(c) at the hearing to includean allegation as toanother promise by Hirschberg to put a pension plan intoeffect. The allegation is basedon anincident occurring on March 29, 1966, afterthe election and while the Steelworkers' objections to the election were pending.Grathause and Hollars testified, without contradiction, that at an employees' meet-ing on that date, Hirschberg held up what he said was a check for $50,000 as adeposit toward a pension plan. Like the other promises that a pension plan wasforthcoming, this too would tend to restrain employees in the exercise of their rightto select the Union as their representative in the future if the Union's objectionswere found meritorious. I find it to be a violation of Section 8(a)(1).6. Institution of a suggestion box systemIn October 1965, before the filing of the petition, an employee asked Hirsch-berg, as he and Williams were walking through the plant, why there no longerwas a suggestion box for employees as there once was. Hirschberg said he didnot know it had been discontinued, that he would look into it, and somethingwould be done about it. Something was done about it 3 months later. Hirschbergannounced at an employees meeting in January, according to the credited testi-mony of employees Hollars and Beauprey, that a suggestion box system wasbeing instituted, that he alone would have the key to the box, and that he woulddiscuss any suggestion with the employee who offered it. Paper was then distrib-uted to the employees and they were encouraged to make suggestions. The nextday, a written announcement about the system was distributed (General Counsel'sExhibit 2(k)) in which employees were again assured that Hirschberg would per-sonally speak to employees about their suggestions, and if they were carried out,they would receive proper recognition. They were also told that they could sub-mit suggestions anonymously. Neither the oral nor the written announcement men-tioned the Union.The General Counsel does not urge that a suggestion box system isper seanemployee benefit, but rather that its institution after the petition was filed, vio-lated Section 8(a) (1) as a promise of such benefits as personal meetings withHirschberg and "proper recognition," and was undertaken in order to weakensupport for the Union. The Respondent argues that the "re-establishment" of thesuggestion box arose from Hirschberg's desire to familiarize himself with plantoperationsand to improve them, and was without regard to any unionconsiderations.I view the institution of a suggestion box system in January as another attemptto reopen direct channels of communication with the employees so as to empha-size that union representation was unnecessary. Suggestions were not to be limitedto work procedures but could also include individual or general grievances of anysort.The fact that only Hirschberg had the key to the boxes and that he would 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonally review all suggestions, even the anonymous ones, would indicate tothe employees that this was a system for bypassing the regular supervisory hier-archy and would reassure them that they need not fear reprisals for airing theirgrievances. Its effect can reasonably be said to be that employees could now havea direct pipeline to the president of the Company, and to encourage them to usethat approach rather than relying on outside representatives to present their griev-ances. It is in this respect closely similar to promising employees, during a unionorganizing campaign, that their grievances and complaints may now be presentedand settled through personal contact withmanagement 2°7.Free sandwiches for overtime workParagraph 16 of the complaint alleges that Respondent initiated the practiceof providing sandwiches and beverages for overtime work in order to dissuadeemployees from supporting the Union. Freeman, an employee in the punchpress department, testified that he has worked for the Company about 8 years,and that before February 1966, employees who worked overtime hours on week-days would receive, at the end of their regular shift, coffee, milk, and rolls leftover from breakfast. He testified that early in February, Foreman Kobus toldhim that the Company would now provide free sandwiches for overtime work, andproceeded to take employees' orders. Since then, be and other employees havebeen given sandwiches and beverages during the break period between their regu-lar shift and their overtime period. Foreman Kobus was not called as a witness,but Freeman's story is substantially contradicted by Grathause, a witness for theGeneral Counsel, and Cervak, the production manager, who appeared for theRespondent.Women are prohibited under Illinois law from working more than 8 hours perday, so that Grathause, herself an employee for about 14 years, has not workedovertime hours on weekdays. She has thus not had any personal occasion to deter-mine the Company's policy on free sandwiches. She did, however, testify thatPeople, presumably fellow employees, had told her that sandwiches were brought infor overtime weekday workers, and she has actually seen them being brought in at4 p.m., when the regular day shift ends. It is clear that she was referring to pe-riods before February 1966. Cervak, who has been employed at Paymaster over25 years, testified that the Company had always provided free sandwiches forweekday overtime work. He named three types of occasions when sandwiches areserved for overtime periods: (1) when the plant is working on a special orderunder a deadline; (2) whenever overtime is worked without advance notice to theemployees; and (3) whenever overtime is scheduled in advance. Logically, thesewould seem to exhaust all the possibilities under which overtime is worked.I find it difficult to believe that Grathause and Cervak should both be mistakenin their testimony that sandwiches had been served for overtime work as long asthey had worked there. I cannot reconcile their testimony with Freeman's, althoughhe impressed me as an honest witness too. Perhaps the new element which wasadded in February was that foremen were now asking overtime workers whatkind of sandwiches they wanted, while previously employees had had to takewhatever was offered. But whatever the reason for the discrepancies betweenFreeman, on the one hand, and Grathause and Cervak, on the other, I am not per-suaded that the General Counsel has sustained his burden of proof in regard tothis allegation, and I shall recommend its dismissal.8.Creating an impression of surveillanceI granted the General Counsel's motion at the hearing to add subparagraph (e)to paragraph 14 of the complaint, thus alleging that Respondent, through Hirsch-berg, on or about February 21 and 25, 1966, created the impression that it hadkept the organizing activities of the Union under surveillance.The evidence for this allegation comes from Freeman who testified as to twocompany meetings, both in February, at which Hirschberg referred to what hadhappened at union meetings which had been held a few days earlier. At the firstof these company meetings, Hirschberg stated in substance what was already con-tained in a mimeographed sheet which had been distributed to the employees onor about February 14 (General Counsel's Exhibit 2(t)), that only 13 employees,including the "chosen four" had shown up at a union meeting the previous Thurs-80 S. & H. Grossinger's, Inc.,156 NLRB 233. THE PAYMASTER CORP.139day, and that "two brave employees" had asked the union representative someembarrassing questions, and had been ordered to leave the meeting.At the second company meeting, held 2 days before the election, Hirschbergreferred to "four of our courageous employees" who had attendeda union meet-ing the week before, and who had not been given a chance to voice their opin-ions or to vote on the question for which that meeting had been called.Ido not think it makes any difference whether Hirschberg said at these com-pany meetings that he had learned about what had gone on at the unionmeetingsfrom employees who had voluntarily reported to the Company, or whether he saidnothing about his sources of information. In either event, it was made clear tothose who were in Hirschberg's audience that Hirschberg could have acquired hisknowledge only from someone who had been at the union meetings and hadreported back to him. The effect on employees who learn from their employerthat he is aware of what transpires at union meetings is equally coercive whetheror not they know the identity of the informer, and whether or not the informerhas volunteered his information to the employer or has been asked to report back.The vice inherent in an employer's fostering an impression of surveillance isthat employees are thereby deterred from participating in union activities becausethey are made fearful that they will be reported upon. That viceisnotdissipatedby the Employer's boast that named or easily identifiable employees are volun-tarily reporting to him. I find that Hirschberg's remarks about what had hap-pened at the two unionmeetingsin February created the impression of surveil-lance on behalf of the Company, and that it constitutesinterference,restraint, orcoercion within the meaning of Section8(a)(1).219. InterrogationParagraph 13 alleges that on or about January 5, 1966, and on or about Feb-ruary 7, 1966, Hirschberg and Tony Doc, respectively, interrogated employeesconcerning their union activities, membership, and desires.(a)The only evidence relating to Hirschberg's supposed interrogation wasgiven by Anna Beauprey, that around Christmastime 1965, Hirschberg and threeothermanagement people came to her department, and that Hirschberg said tothe employees there that if they had any problems to let him know, and he wouldseewhat he could do for them. Beauprey did have a complaint about the wayher machine was operating, and she mentioned it to the management group. Dur-ing the same conversation, Hirschberg told Beauprey and the others there, thatthey should not speak about the Union during working hours, but only duringbreaks and rest periods. Beauprey's testimony was apparently adduced in thehope that it would support paragraph 8 of the complaint which alleges that Hirsch-berg had promulgated and applied a rule prohibiting its employees, duringnon-working time,from discussing the Union. Since Beauprey's testimony obviouslydoes not support paragraph 8, and there was no other testimony on the point, theGeneral Counsel understandably stated in his brief to me that he would notpresent any argument in support of that paragraph. However, he has taken Beau-prey's testimony that Hirschberg asked her and the others to let him know if theyhad any problems, as supporting paragraph 13, which relates to unlawfulinterrogation.But not every invitation to employees during an organizing campaign to bringtheir complaints out into the open constitutes unlawful interrogation. Managementmust still be allowed the opportunity to carry out management functions, includingthe opportunity to inspect the plant and to talk to employees about production prob-lems. I find that Hirschberg's query about any problems the employees in Beauprey'sdepartment might be having was not made with reference to union activities nor asa prelude to a discussion about what the employees thought the Union might beable to do for them. I shall recommend dismissal of this part of the allegation.(b)On February 7, 1966, Tony Doc, the toolroom supervisor, was reviewing awork progress report with LeRoy Holm, a tool-and-die maker. Holm disagreed withDoc's evaluation of his work, and refused to sign the report. According to Holm,Doc then asked him if he was a member of Local 113, a tool-and-die union, nototherwise involved in this proceeding, and if he had signed a card for the Union(not identified, but clearly referring to the Steelworkers). He also said, according toHolm, "If I were you, I wouldn't have anything to do with the Union." Doc's testi-mony on this incident differs in detail, but is not substantially at variance with91Boot-Ster Manufacturing Company, Inc.,149 NLRB 933, 944-945. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolm's.When Holm refused to sign the work progress report, Doc said he askedhim if he was a union steward,22 if he still belonged to Local 113, and that he hopedHolm was intelligent enough not to become involved in an organization that couldnot do him any good.Paragraph 13 alleges that Doc's remarks on February 7, constitute unlawfulinterrogation of Holm, and paragraph 14(a) alleges that Doc thereby also threatenedHolm with loss of employment or changes in working conditions.The General Counsel has apparently abandoned the latter allegation, as he doesnot refer to it in his brief to me, but even if the omission was inadvertent, I find nobasis for finding a threat as to employment or working conditions in Doc's remarks,whichever version is credited. In effect, Doc was telling Holm that it was not in hisinterest to get involved with the Steelworkers, but no threat, explicit or implicit, isjoined with that bit of advice.The reverse is true, however, with regard to the allegation on interrogation. I amsatisfied, from Doc's own admission, that he related Holm's purported union activi-tieswith his asserted dereliction in work, and his inquiry as to whether Holm stillbelonged to Local 113 was an unwarranted and coercive intrusion into Holm's rightto belong or not to belong to a union, or to engage in union activities. I find thatDoc's questioning of Holm on February 7, was in violation of Section 8(a) (1).IV.CONDUCT AFFECTING THE RESULTS OF THE ELECTIONAs I have pointed out in my prefatory recital of the chronology of these pro-ceedings, the Regional Director found that the objections filed by the Union to theelection of March 2, 1966, raised substantially the same issues as certain conductalleged in the complaint, and he therefore consolidated the representation andunfair labor practices proceedings for purposes of hearing and disposition.I have found above that Respondent interferred with, restrained, and coerced itsemployees' self-organizational rights, in violation of Section 8(a)(1), between thefiling of the petition and the conduct of the election. Specifically, after the RegionalDirector's approval of the settlement agreement on December 17, 1965, and con-temporaneously with the posting of the required notice, Respondent posted the"second notice" and retainedit on itsbulletin boards for 3 weeks, thereby vitiatingand dissipating the effect of the official notice, and continuing in effect its earlierpromisesto grant supplemental wage benefits; it required a prounion employee toassert, publicly an antiumon position; it threatened employees with discharge andwith physical assault; it reiterated its promise of a pension plan and reminded anemployee that it had granted awageincrease over the Union's alleged opposition;it instituted a method for bringing employee grievances directly to the attention ofispresident; fostered the impression that it had the Union's meetings under sur-veillance; and it interrogated an employee about his union affiliations. After theelection, and while objections were pending and unresolved, it repeated its promisethat a pension plan would soon be forthcoming.I find and conclude that the Respondent's conduct,as setforth above, interferedwith the exercise of a free choice in the election, and that the postelection promisewas made as a further inducement to vote against the Union should the opportunityarise.23Accordingly, I recommend that the election of March 2, 1966, be set aside,and a new election be conducted at a time to be determined by the RegionalDirector.V. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.TheRespondent,The,PaymasterCorporation, is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.22 It is possible that either Holm or Doc confusedwbat Doc saidin Februarywith whathe said in a different conversation between the two of them the previous September Holmhad testified,as to the September conversation,that Doc hadthen asked him if he wasa union steward,and if he had signed a union card.23Northwest Engineering Company,148NLRB1136, 1145. THE PAYMASTER CORP.1412.United Steelworkers of America,AFL-CIO,isa labor organization withinthe meaning of Section 2(5) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.5.Respondent did not engage in unfair labor practices other than as foundherein.THE REMEDYIt is the conventional practice of Trial Examiners and the Board,in cases involv-ing only violations of Section 8(a)(1), to order the Respondent to cease and desistfrom engaging in the conduct found to be unlawful, and from any like or relatedconduct, and to post notices. The General Counsel has urged me to find that theconventional remedy would be inadequate in this case"to undo the effect of themassive and deliberate unfair labor practices committed by Respondent in its suc-cessful efforts to frustrate organization by its employees."He has therefore sug-gested that additional safeguards be imposed in order to recreate the conditionsand relationships which existed before the commission of any unfair labor practices.I consider that only two of these proposed additional safeguards are necessaryin this case.I agree with the General Counsel that(1) a broad,rather than anarrow remedial order is called for here, in view of the variety of violations whichhave already occurred,and the fact that the remedial action provided for in thewithdrawn settlement agreement has proved to be ineffective;and (2)that Hirsch-berg personally be required to sign the notice,with certain additional language, inorder to overcome the effect of the "second notice" which appeared over his signa-ture.24Other specific remedial actions were offered by the General Counsel on theassumption that all the allegations of the complaint had been proved,but in viewof my recommendations that some of these allegations be dismissed,there is obvi-ously no need to provide for these.Finally, other remedial safeguards were proposed as necessary,through a com-parison of this case with the cases cited below.25But these, in my opinion,are notopposite.They involved flagrant violations of Section 8(a)(2), (3),or (5), inaddition to the types of Section 8(a)(1) violations committed here, and they wereparticularly effective in aborting the union'sorganizational campaigns almost fromtheir inception. Here, on the contrary, the Union was able to contact employees, topublicize its case, and to carry on without the additional handicaps imposed on theunions in the cited cases.The campaign lasted about 6 months and culminated inan election.It is true that the Union lost that election,and that the unfair laborpractices committed undoubtedly contributed to the loss,but in my opinion, theircoercive effect can be dissipated without the additional and unusual remedialactions which the General Counsel has suggested.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that The Paymaster Corporation, itsofficers, agents,successors,and assigns,shall:1.Cease anddesist front:(a)Granting or promising wage increases, a pension or profit-sharing plan,improved hospitalization benefits, or a new system for determining and handlingemployee grievances,in order to interfere with the employees'choice of a bargain-ing representative,or as an inducement to reject or refrain from activities in sup-port of United Steelworkers of America,AFL-CIO,or any other labor organization.(b)Keeping under surveillance or creating the impression that it is keepingunder surveillance,the activities of its employees in support of United Steelworkersof America,AFL-CIO, orany other labor organization.(c) Interrogating its employees as to whether they had signed union cards, ifthey belonged to a union,or what benefits they wanted from their employer, in amanner constituting interference,restraint,or coercion within the meaning ofSection 8(a)( I) of the Act.=^Southern Athletic Co., Inc.,157 NLRB 1051.2511.T. Bison Bottling Company,155 NLRB 714, andJ.P. Stevensand Co.,Inc.,157NLRB869. See alsoScott's, Inc.,159 NLRB 1795. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Threatening to close its plant or to withdraw cafeteria or parking lot privi-leges if United Steelworkers of America, AFL-CIO, or any otherlabor organiza-tion succeeds in organizing its plant.(e)Threatening its employees with discharge or with physicalassault because oftheir support of United Steelworkers of America, AFL-CIO, or any other labororganization.(f)Requiring its employees publicly toread an antiunion statement or to assertan antiunionposition.(g) Postingnotices which modify, alter, or detractfrom notices posted pursuantto orders of, or agreements with, the National LaborRelations Board.(h) In any othermanner interfering with, restraining,or coercing its employeesin the exercise of the rightto self-organization,to form, join,or assist UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization,to bargaincollectively through representatives of their ownchoosing,and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid orprotection,or to refrainfrom any or all such activities, except to the extent thatsuch right may be affectedby an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-ManagementReporting and DisclosureAct of 1959.2.Take thefollowing affirmativeactionwhichit is found will effectuate thepolicies ofthe Act:(a) Post at itsplant at Chicago,Illinois, copies of the attached notice marked"Appendix." 26 Copies ofsaid notice to be furnishedby theRegional Director forRegion 13 after being duly signedby T. B. Hirschberg,Jr., shall beposted by itimmediatelyupon receipt thereof, and be maintainedby it for 60consecutive daysthereafter,in conspicuous places, including all places where notices to employeesare customarilyposted. Reasonable steps shallbe taken bythe Respondent to insurethat saidnotices are not altered,defaced, or covered by any othermaterial.(b)Notify theRegional Director for Region 13, in writing,within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.27I FURTHER RECOMMEND that the complaint be dismissed as to any alleged viola-tions not found herein; andthat the electionheld onMarch2, 1966, in Case13-RC-10757 be setaside, and that said case be remanded to the Regional Direc-tor for Region 13 to conduct a new election when he deems that circumstancespermit the free choice of a bargaining representative.26 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer"in the notice.If the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the notice will be further amended by the substitution of the words "aDecree of the United States Court of Appeals Enforcing all Order"for the words"a Decisionand Order."27 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto a RecommendedOrder of a TrialExaminer of theNational LaborRelations Board,and in order to effectuate the policiesof the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOTgrant or promise wage increases,a pension or profit-sharingplan, improvedhospitalizationbenefits, or a new systemfor determining andhandling employee grievances,in order to interfere with ouremployees'choiceof a bargainingrepresentative,or as an inducement to reject or refrain fromactivities in support of United Steelworkers of America, AFL-CIO, or anyotherlabor organization.WE WILL NOT keep undersurveillance or create the impression that we arekeeping under surveillance the activities of our employees in supportof UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization.WE WILL NOTinterrogate our employees as to whether they had signedunioncards, or if they belongto a union,or whatbenefits they want from us,in a manner constituting interference,restraint,or coercion within the meaningof Section 8(a)(1) ofthe Act. SMITH'S TRANSFER CORP.143WE WILL NOT threaten to close our plant or to withdraw cafeteria or park-ing lot privileges if United Steelworkersof America, AFL-CIO, orany otherlabor organization succeeds in organizing our plant.WE WILLNOT threaten our employees with discharge or with physicalassault because of their support of United Steelworkers of America,AFL-CIO,or any other labor organization.WE WILL NOTrequire our employees publicly to read an antiunion state-ment or to assert an antiunion position.WE WILL NOTpost any noticeswhich modify, alter, or detract from, thisnotice or from notices posted pursuant to agreements with the National LaborRelations Board.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to join or assistUnited Steelworkers of America,AFL-CIO,or any other labor organization,to bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.All our employees have the right to join,or not to join,United Steelworkers ofAmerica,AFL-CIO,or any other union.THE PAYMASTER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovision,they may communicate directly with the Board'sRegional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 353-7597.Smith's Transfer Corporation of Staunton,VirginiaandTeam-sters Local No. 29, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of America.Case 5-CA-3p214.December 15, 1966DECISION AND ORDEROn July 27, 1966, Trial Examiner Herzel H. E. Plaine issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged inthe complaint, and dismissed the complaint with respect to theseallegations. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision, and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].162 NLRB No. 5.